Name: Council Regulation (EEC) No 2516/80 of 30 September 1980 on the application of Decision No 1/80 of the EEC-Sweden Joint Committee amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  chemistry;  Europe;  international trade;  leather and textile industries
 Date Published: nan

 No L 257/10 Official Journal of the European Communities 1 . 10 . 80 COUNCIL REGULATION (EEC) No 2516/80 of 30 September 1980 on the application of Decision No 1 /80 of the EEC-Sweden Joint Committee amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Sweden (*) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, which forms an integral part of the Agreement, the Joint Committee has adopted Decision No 1 /80 amending Lists A and B annexed to that Protocol ; Whereas this Decision should be applied in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 /80 of the EEC-Sweden Joint Committee shall apply in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1980 . For the Council The President C. NEY H OJ No L 300, 31 . 12 . 1972 , p. 97.